Citation Nr: 0123413	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-22 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 14, 1943, to 
August 17, 1943, and from September 18, 1944, to September 
28, 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  


REMAND

A review of the record discloses that the veteran apparently 
died in January 1999.  At a personal hearing in July 2001, 
the appellant provided testimony in which she pointed out 
that the veteran's death certificate and additional clinical 
records, to include the veteran's terminal hospital records, 
were not on file.  She reported that the veteran was treated 
by Robert Van Gemert, M.D., at a nursing home and prior to 
that by a private physician, Larry Dillon, M.D.  She also 
reported that the veteran was treated at the VA facility in 
Grand Junction, Colorado.  

At the time of his death, the veteran's claim for entitlement 
to service connection for rheumatoid fever to include a heart 
disorder and arthritis was pending.  

The Board's review of the record reflects that Dr. Van 
Gemert, M.D., reported in a June 1999 statement that he took 
care of the veteran during the final years of his life.  He 
indicated that the veteran died of a cardiac arrest.  Prior 
to his death, the veteran had suffered a stroke which had 
paralyzed his vocal cords.  It was Dr. Ven Gemert's opinion 
that the veteran had long-standing heart problems which began 
fairly early in his life with rheumatic fever and that this 
was a major contributing factor in his eventual demise.  

Included in the claims file indicate that the veteran was 
indeed treated by Dr. Dillon.  This physician noted in a 1993 
statement that he initially saw the veteran in 1985.  It is 
not clear if all of the veteran's treatment records by this 
physician are of record, specifically any records of 
treatment after December 1995.  

Additionally, while the claims file includes records from the 
VA facility in Grand Junction, Colorado, until March 1997, it 
is not clear if all of the veteran's treatment records at 
that facility are of record.  

As pointed out to the appellant in correspondence in May 
2001, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should obtain all outstanding 
VA treatment reports from the VA facility 
in Grand Junction, Colorado, subsequent 
to March 1997.  

3.  The RO should attempt to obtain any 
additional records from Larry Dillon, 
M.D., and Surface Creek Family Practice 
in Cedaredge, Colorado, from December 
1995 to January 1999 and should attempt 
to obtain records of treatment of the 
veteran from Robert J. Van Gemert, M.D., 
at 164 Colorado, Avenue in Montrose, 
Colorado  81401.  The RO should also 
attempt to obtain terminal hospital or 
nursing home records and a copy of the 
death certificate.  The appellant's 
assistance in obtaining these records 
should be sought where necessary.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

5.  Thereafter, the RO should arrange for 
a specialist in cardiology to review all 
of the evidence of record and to provide 
a detailed, reasoned opinion as to the 
onset of rheumatoid fever, if such can be 
determined, to include a rheumatic heart 
disorder, and the nature of any 
relationship, causal or contributory, 
between that disorder and the veteran's 
death.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to this analysis.  

The examiner must annotate the medical 
opinion report that the claims file was 
in fact made available for review in 
conjunction with the assessment.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested written analysis 
report to ensure that it is responsive to 
an in complete compliance with the 
directives of this REMAND and if not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
accrued benefits.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act as codified 
and amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations, not previously provided, considered pertinent to 
the issues currently on appeal.  An appropriate period of 
time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take not action 
unless otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Holly E. Moehlmann
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




